DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ryde et al (US 2010/0316725 A1) in view of Fukuhara et al (US 2015/0335621 A1).
Ryde teaches ([0011]) reduction of flake-like aggregation in injectable nanoparticulate active agent compositions, which comprise (i) a nanoparticulate active agent having an effective average particle size of less than about 2m, (ii) at least one surface stabilizer and (iii) a flake-like aggregation reducing agent.  Examples of the flake-like aggregation reducing agent include sugars and sugar alcohols, such as sorbitol, erythritol, xylitol and mannitol ([0094]).  Examples of the surface stabilizers include various polymers and surfactants ([0067]-[0068]).  As an example, for the active agent, Ryde teaches meloxicam, a drug practically insoluble in water ([0030]), and Ryde teaches ([0032]) that developing a nanoparticulate colloidal dispersion of meloxicam (suitable for injection) met with difficulty because it contained “flake-like” particulates ranging from 10-600 m.  However, Ryde teaches that the nanoparticulate active agent dispersion (with water as the dispersion media) containing at least one surface stabilizer and at least one flake-like aggregation reducing agent can be made by using wet milling ([0162]-[0164]).  The wet-milling process consists of the following steps: dispersing active agent particle (such as meloxicam) in a liquid dispersion media (water) in which the active agent is poorly soluble; and applying mechanical means in the presence of grinding media to reduce the particle size of the active agent to the desired effective average particle size ([0162]-[0164]).  Ryde teaches that the at least one surface stabilizer and the at least one flake-like aggregation reducing agents can be added to the dispersion after attrition, i.e., after the size reduction process ([0165]).  Therefore, Ryde teaches instant step of mixing a sugar or a sugar alcohol with a nanosuspension of nanoparticles of the drug to obtain a mixture.
Ryde does not explicitly teach further granulating and drying its nanoparticulate active agent aqueous dispersion.  However, Ryde first teaches ([0189]) that the nanoparticulate active agent composition of its invention can be administered via any conventional means including orally, rectally, ocularly, parenterally, intracisternally, pulmonary, intravaginally, intraperitoneally, locally or as a buccal or nasal spray.  Ryde furthermore teaches ([0192]) that solid dosage forms for oral administration include capsules, tablets, pills, powders and granules (and that such oral solid dosage form can include one or more inert excipients).  It would have been obvious to one skilled in the art to have Ryde’s nanoparticulate active agent composition in the form of granules and tablets with a reasonable expectation of success for oral administration.  Ryde does not explicitly teach a step of further granulating its nanoparticulate active agent aqueous dispersion (which is discussed above).  However, as evidenced by Fukuhara, a method of granulating and drying an aqueous dispersion of a water insoluble drug and then forming tablets from the granules is already known in the art:  Fukuhara teaches ([0017] and [0007]) a way of improving the dissolution (or solubility) of candesartan cilexetil (an orally-taken drug poorly soluble in water – [0004]) by using a wet granulation method.  Fukuhara teaches ([0021]) performing the wet granulation on a liquid dispersion having candesartan cilexetil dispersed in water and a powdery additive.  Fukuhara also teaches ([0022] and [0024]) that the liquid dispersion preferably contains a water-soluble polymer and a sugar alcohol such as erythritol, xylitol, mannitol, sorbitol or the like.  Fukuhara teaches ([0035]) that the obtained granulated product is subjected to drying and tableting in the usual manner.  Since Ryde teaches that its nanoparticulate active agent composition can be administered in the form of granules and tablets and since both Ryde and Fukuhara deal with water-insoluble active agents (also both Ryde and Fukuhara’s aqueous dispersion are similar in that they both contain water soluble polymers, sugar alcohols and stabilizers), it would have been obvious to one skilled in the art to perform a wet granulation and drying method on Ryde’s nanoparticulate active agent aqueous dispersion (obtained by its wet-milling process) with a reasonable expectation of achieving improved dissolution for the active agent.  Therefore, Ryde in view of Fukuhara renders obvious instant claims 1-12 (with respect to the newly added limitation “thereby fixing the nanoparticles of the drug poorly soluble in water in the sugar or sugar alcohol in a dispersed state”, since Ryde in view of Fukuhara teaches all the steps of instant method of claim 1, it naturally (or inherently) follows that the nanoparticles of Ryde’s poorly water-soluble drug (such as meloxicam) would be fixed in the sugar or sugar alcohol in a dispersed state).
Response to Arguments
Applicant argue that the comparison between present Examples 11-14 (which use mannitol, erythritol, xylitol and sorbitol, respectively) and Comparative Example 9 (no sugar) shows unexpected results of instant invention with respect to the particle size distributions D10 (m) and D50 (m): Applicant argue that the results indicate that Examples 11-14 (in which a sugar alcohol was mixed with a nanosuspension of nanoparticles of the fenofibrate in water according to claim 1) inhibit aggregation of the nanoparticles more than twice (more than 2 and 3 times) as much as Comparative Example 9 (in which no sugar or sugar alcohol was mixed with a nanosuspension of nanoparticles of the fenofibrate in water).  Applicant argue that the Ryde and Fukuhara each fail to disclose or suggest improvements in inhibiting aggregation of the nanoparticles, and that the comparative results discussed above are completely unexpected to one skilled in the art.  Applicant thus argue that the method of claim would not have been obvious over the combination of references.
However, first of all, the comparison of present Examples 11-14 and Comparative Example 9 shows superior results of pharmaceutical composition containing sugar (alcohols) compared to the composition containing no sugar (alcohols).  Thus, applicant’s argument concerning such comparative result would have been persuasive if Ryde did not teach the use of instant sugar alcohols and the Examiner argued that it would have been obvious to use such or sugar alcohols.  However, Ryde already teaches using instant sugars and sugar alcohols, such as sorbitol, erythritol, xylitol or mannitol.  Furthermore, Ryde is using sorbitol, erythritol, xylitol and mannitol as a flake-like aggregation reducing agent.  That is, Ryde is already teaching that instant sugars have property of reducing aggregation.  Thus, although the results shown in present Examples 11-14 might be superior, they are not unexpected.
For the reasons discussed above, instant 103 rejection over Ryde in view of Fukuhara still stands.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        May 18, 2022